Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This action is in response to the remarks, amendments filed on 02/24/2022 and the Examiner’s Amendment.
2.	Claims 1-2 have been previously canceled.
3.	claims 1, 6, 7 and 19-22 have been amended (See the Examiner’s Amendment).
4.	Claims 3-22 are allowed.

	EXAMINER’S AMENDMENT	

5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Gregory L. Maurer (Reg. No. 43,781) on 03/11/2022.
The application has been amended as follows:

In the claims:
Claims 3 and 21 have been amended.

The list of all claims is attached in the OA.APPENDIX document named:
Examiner’s  Amendment_16714506.

REASON FOR ALLOWANCE
6.	The following is an examiner’s statement of reason for allowance:
The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitation a method/system comprising setting the check variant for first 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

7.	The prior art made or record and not relied upon is considered pertinent to applicant’s disclosure.

Ribbe (US 20100198844) discloses:  In an object-relational model, a relational database model supports object-oriented programming concepts in the query language. object-oriented design patterns may show relationships between classes and objects without specifying the final application classes and objects involved by representing the relationships in a generic template. FIG. 2 may incorporate one or more components of the code generation system of FIG. 1; @ejb.relation name="<name of relation>" role-name="<object role in the relationship>" cascade-delete="true" | "false" target-role-name="<role of object on other side of relationship>;" target-ejb="<name of entity bean (i.e. object) on other side of relationship>" target-cascade-delete="true"

Grosvenor; David (US 20080240504) discloses: Such a detector usually conducts a brute force search of the image over multiple possible scales, orientations, and positions. In turn, this complex classifier is built from multiple simpler or weak classifiers each testing a patch for the presence of simple features, and these classifiers form a decision structure that coordinates the decision for the patch. In the Viola-Jones 

Zhang (US 20080071711) discloses: The present invention relates to object detection using a probabilistic boosting cascade tree, and more particularly, to a probabilistic boosting cascade tree for lymph node detection in 3D CT volumes.

Title: Scc: Semantic context cascade for efficient action detection, author: FC Heilbron et al, published on 2017, Source IEEE.

Title: Cascaded Refactoring For Framework  Evolution, author: Greg Butler et al, published on 2001.


8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chameli Das whose telephone number is 571-272-3696.
The examiner can normally be reached on Monday-Thursday from 7:00 A.M. to 3:30 P.M and 7:30 P.M – 9:30 P.M (E.T). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Emerson Puente  can be reached at (571) 272-3652.  The fax number for this group is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in the USA or Canada) or (571) 272-1000.

/CHAMELI DAS/Primary Examiner, Art Unit 2196